Citation Nr: 0904671	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  97-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 for post 
traumatic stress disorder (PTSD), claimed to have resulted 
from treatment at a VA medical facility.

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of staphylococcus sepsis, claimed to have resulted 
from treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant 



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, reflects that he 
served on active duty for training (ACDUTRA) as a member of 
the United States Army National Guard from February 1959 to 
August 1959, after which he was returned to the Army National 
Guard of New York.  The DD Form 214 does not show any active 
duty (AD).  He was issued an Honorable Discharge, by the Army 
National Guard of New York, in August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claims of entitlement to 
benefits under 38 U.S.C.A. § 1151 for PTSD and residuals of 
staphylococcus sepsis, claimed to have resulted from 
treatment at a VA medical facility.  In October 1999, the 
Board remanded this matter to the RO for further development.  

In November 2001, the Board issued a decision, denying the 
claims for entitlement to benefits under 38 U.S.C.A. § 1151 
for PTSD and residuals of staphylococcus sepsis, claimed to 
have resulted from treatment at a VA medical facility, based 
on a finding that the appellant is not a "veteran" for 
purposes of VA benefits eligibility.  The appellant filed a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  In June 2003, the Court issued a Memorandum 
Decision which vacated the Board's November 2001 decision and 
remanded to the Board for readjudication.  VA then timely 
appealed the Court's decision to the United States Court of 
Appeals for the Federal Circuit.  In May 2004, the Federal 
Circuit vacated the Court's June 2003 order and remanded the 
matter for further proceedings consistent with Conway v. 
Principi, 353 F.3d 1369 (2004).  In August 2004, the Court 
issued another Memorandum Decision which again vacated the 
Board's November 2001 decision and remanded to the Board for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In the August 2004 decision, the Court found that in this 
case there is no evidence in the record that VA had ever 
notified the appellant of who is responsible for obtaining 
the evidence necessary to substantiate his claims.  The Court 
noted that, although the Board mentioned the passage of the 
VCAA in its decision, it failed to identify which 
communication specifically states what evidence is necessary 
to substantiate the appellant's claims, and which evidence 
the Secretary would seek to obtain and which evidence the 
appellant would be expected to obtain.  The Court also 
indicated that none of the notifications in the record 
request that the appellant provide any evidence in his 
possession that pertains to the claim (although the Board 
notes that this is no longer required).  There is no 
indication as to why, since the appellant is, and has been, 
represented by an attorney who is experienced in the practice 
of veterans benefits law, his attorney has not already 
advised his client on such matters as the evidentiary 
requirements of the claims process.

Regrettably, therefore, because the Board cannot cure a 
notice error, and in order to comply with that portion of the 
Court's August 2004 order, this matter must be remanded in 
order for the appellant to be provided the requisite notice.  

On remand, a corrective notice letter should be sent to the 
appellant, notifying him of any information, and any medical 
or lay evidence, necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to 


provide.  38 C.F.R. § 3.159(b)(1).  Since this notice will be 
provided after the initial adjudication in this matter, such 
a timing error can be cured by subsequent legally adequate 
VCAA notice, followed by readjudication of the claim, as in a 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

During the pendency of this claim and appeal, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board is confident that the VARO/AMC 
will fully address this mandate on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
under 38 U.S.C.A. § 5103(a), and 
applicable interpretive judicial caselaw, 
which: (a) notifies him of the evidence 
and information necessary to substantiate 
his claims; (b) informs him of the 
information and evidence that VA will 
seek to provide; and (c) informs him of 
the information and evidence he is 
expected to provide.

2.  If any benefit sought on appeal 
remains denied, furnish to the appellant 
and his representative an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

